Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, filed February 09, 2022, are examined on the merits.
Response to Arguments
On page 11, Applicant argues the claim amendment, filed February 09, 2022, overcomes the 35 USC 101 rejection of record because the amendment as evident from [0039] is an improvement to the functioning of a computer.  Applicant’s argument is not persuasive because the claimed subject matter is directed toward merely processing binary tree and expanding stump for a binary tree without limitation or an integrated hypothesis to give the claim context. The addition of “the predetermined procedure reduces a number of times that association is executed between nodes and that labels are crosschecked to increase the speed of a search for a specific binary tree pattern” is not integrated into a practical application because the steps are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.  The pointed to paragraph [0039] does not clarify whether the asserted improvement of “increase the speed of a search” results in a practical application.  Therefore, the 35 USC 101 rejection of record has been maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more. The claim(s) recite(s) the step of “decomposing a first binary tree pattern…”, “expanding a first stump…”, and “generating the combinations of multiple binary tree units…”  This judicial exception is not integrated into a practical application because the steps are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a “computer-readable recording medium,” “a computer,” “a memory,” and “a processors” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component.
In claims 1, 8, and 15, the step of “decomposing a first binary tree pattern…” is recited at a high level of generality such that it could be practically performed in the human mind. The limitation falls under the category of a mental process in that a person could decompose a set of data into subsets.  The interpretation is consistent with the specification discloses “using a binary tree generation algorithm to generate and uniquely enumerate a binary tree pattern by adding the minimum binary tree structure in specific order in order to use the aforementioned problem solution approach” [0049].  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.
In claims 1, 8, and 15, the step of “expanding a first stump…” is recited at a high level of generality such that it could be practically performed in the human mind. The limitation falls under the category of a mental process in that a person could classify data into discrete data subsets.  The interpretation is consistent with the specification discloses “minimum binary tree structure fs referred to as stump. The stump includes a right child and a left child as child nodes.” [0049].  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.
In claims 1, 8, and 15, the step of “generating the combinations of multiple binary tree units…” is recited at a high level of generality such that it could be practically performed in the human mind. The limitation falls under the category of a mental process in that a person could classify data into discrete data subsets.  The interpretation is consistent with the specification discloses “a binary tree pattern is to be generated in accordance with the binary tree generation algorithm, the new binary tree pattern is generated by repeating a procedure for coupling a new stump to a binary tree pattern generated previously.” [0050].  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.
It is noted that the remaining limitations of the claims are directed steps that depend from the conditional “when…” to further expand on the above limitations.  However, even in the event these steps are performed, they are directed to a high level of generality such that it could be practically performed in the human mind.
That is, other than reciting a “computer-readable recording medium,” “a computer,” “a memory,” and “a processors”, nothing in the claim precludes the above steps from being practically performed in the mind.
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a “computer-readable recording medium,” “a computer,” “a memory,” and “a processors”, where the claim recites details on binary tree classification.  The “computer-readable recording medium,” “a computer,” “a memory,” and “a processors” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).   The remaining limitations of the claims are directed steps that depend from the conditional “when…” to further expand on the above limitations.  However, even in the event these steps are performed, they are directed to a high level of generality such that the judicial exception is not integrated into a practical application.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a “computer-readable recording medium,” “a computer,” “a memory,” and “a processors” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
Claims 2-7, 9-14, and 16-20 recite limitations of the claims are directed steps that depend from the conditional “when…” to further expand on the above limitations.  However, even in the event these steps are performed, they are directed to a high level of generality such that it could be practically performed in the human mind as discussed above.  That is, other than reciting a “computer-readable recording medium,” “a computer,” “a memory,” and “a processors”, nothing in the claim precludes the above steps from being practically performed in the mind.
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a “computer-readable recording medium,” “a computer,” “a memory,” and “a processors”, where the claim recites details on binary tree classification.  The “computer-readable recording medium,” “a computer,” “a memory,” and “a processors” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koudas et al. discloses a complex query tree pattern can be decomposed into a set of basic binary structural relationships, such as parent-child and ancestor-descendant between pairs of nodes. The query pattern can then be matched by (i) matching each of the binary structural relationships against the XML database, and (ii) "stitching" together these basic matches. For example, the basic structural relationships corresponding to the query tree pattern of FIG. 2A are shown in FIG. 2B.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152